           Case 4:20-cv-11272-IT Document 75 Filed 01/19/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 MICHAEL L. TAYLOR and PETER M.
 TAYLOR,
         Petitioners,

                v.
                                                           Case No. 4:20-cv-11272-IT
 JEROME P. MCDERMOTT, Sheriff, Norfolk
 County, Massachusetts, and JOHN
 GIBBONS, United States Marshal, District of
 Massachusetts,

         Respondents.


  PETITIONERS’ NOTICE OF SUPPLEMENT TO MOTION FOR LEAVE TO FILE
  REPLY BRIEF IN SUPPORT OF MOTION FOR TEMPORARY STAY OF HABEAS
      PROCEEDING AND FOR REMAND TO EXTRADITION MAGISTRATE

       Petitioners Michael and Peter Taylor, through the undersigned counsel, hereby supplement

their pending Motion for Leave to File Reply Brief (Dkt. 71) to attach the proposed reply brief we

seek leave to file. The reply brief and its exhibits are appended hereto. Petitioners’ reply brief

responds to the arguments advanced by the Government in its Opposition (Dkt. 70) and provides

further information and evidence bearing upon these issues.

       The reply brief also addresses Magistrate Judge Donald Cabell’s January 15, 2021

Electronic Order, of which the Government previously provided notice. (Dkt. 74.) As detailed in

the proposed reply, Judge Cabell’s finding that there is “probable cause to believe that [Peter

Taylor] assisted in the planning, financing, and execution of Ghosn’s escape as alleged” (Dkt. 74-

1) is not relevant to the issue at hand because the charge for which extradition is sought is not, and

could not be, a charge of conspiracy to violate Article 103 of the Japanese Penal Code because

such an offense is not within the group of crimes the planning of and preparation for Japanese law
           Case 4:20-cv-11272-IT Document 75 Filed 01/19/21 Page 2 of 4




prohibits. Accordingly, despite Judge Cabell’s January 15, 2021 decision, the question of the

sufficiency of the factual basis for the probable cause determination as to Peter Taylor (even if

Article 103 properly applies to the alleged facts in this case, which Petitioners continue to maintain

it does not) remains to be addressed and Peter Taylor has filed a motion with Judge Cabell seeking

further reconsideration.



Dated: January 19, 2021                               Respectfully submitted,

                                                      By their attorneys,

                                                      /s/ Paul V. Kelly
                                                      Paul V. Kelly (BBO No. 267010)
                                                      Jackson Lewis, P.C.
                                                      75 Park Plaza
                                                      Boston, MA 02110
                                                      Tel (617) 367-0025
                                                      paul.kelly@jacksonlewis.com

                                                      /s/ Abbe David Lowell
                                                      Abbe D. Lowell (pro hac vice)
                                                      Christopher D. Man
                                                      Zachary B. Cohen
                                                      Winston & Strawn LLP
                                                      1901 L Street, N.W.
                                                      Washington, DC 20036
                                                      Tel. (202) 282-5875
                                                      adlowell@winston.com

                                                      Counsel for Michael and Peter Taylor

                                                      /s/ Tillman J. Finley
                                                      Daniel Marino (pro hac vice)
                                                      dmarino@marinofinley.com
                                                      Tillman J. Finley (pro hac vice)
                                                      tfinley@marinofinley.com
                                                      MARINO FINLEY LLP
                                                      800 Connecticut Avenue, N.W., Suite 300
                                                      Washington, DC 20006
                                                      Tel. 202.223.8888
                                                      Counsel for Michael L. Taylor


                                                  2
Case 4:20-cv-11272-IT Document 75 Filed 01/19/21 Page 3 of 4




                                 /s/James P. Ulwick__________
                                 James P. Ulwick (pro hac vice)
                                 KRAMON & GRAHAM PA
                                 One South Street, Suite 2600
                                 Baltimore, MD 21202
                                 Tel. (410) 752-6030
                                 JUlwick@kg-law.com

                                 Counsel for Peter M. Taylor




                             3
           Case 4:20-cv-11272-IT Document 75 Filed 01/19/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Paul V. Kelly, counsel for Petitioners Michael and Peter Taylor, hereby certify that on

January 19, 2021, I served a copy of the foregoing on all registered parties by electronic filing on

ECF.

                                                             /s/ Paul V. Kelly
                                                             Paul V. Kelly




                                                 4
